Title: James Madison to Robert T. Paine, 19 February 1832
From: Madison, James
To: Paine, Robert Treat


                        
                            
                                
                            
                            
                                
                                    Montpellier
                                
                                Feby 19. 1832.
                            
                        
                        J. Madison presents his respects to Mr. Paine, with many thanks for the Copy of his very valuable "American
                            Almanac," the scientific merit of which is recognized by the best Judges. The volume is made the more acceptable to the
                            public, by the miscellaneous information comprized in it. He offers his thanks also for the accompanying pamphlets the
                            names of whose Authors will be a sufficient invitation to a perusal of them as intermissions of his Rheumatic pains may
                            permit
                        
                            
                                
                            
                        
                    